Order entered March 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01534-CV

                                JEFFREY BORDOK, Appellant

                                                 V.

                                  KELCY WARREN, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-12565

                                             ORDER
       Pending before this Court is appellant’s petition for permissive appeal. By order dated

January 31, 2019, we granted the parties’ agreed motion and abated this proceeding while they

pursued settlement negotiations. We REINSTATE this proceeding.

       Before the Court is the status report filed by appellant. He informs the Court that the

parties are in the final stages of settling this case and he requests that we abate the proceeding for

an additional thirty days. We GRANT the request and ORDER appellant to file either a motion

to dismiss this proceeding or a status report within thirty days.

       We ABATE this proceeding for thirty days at which time it will be reinstated.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE